            Case 1:20-cv-02157-JMF Document 80
                                            81 Filed 07/30/21 Page 1 of 2




                                                                                  Michael S. Gordon
                                                                                  direct dial: 212.589.4265
July 30, 2021                                                                     mgordon@bakerlaw.com



                                   0(025$1'80(1'256(0(17
VIA ECF

The Honorable Gabriel W. Gorenstein
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:      Wilmington Trust, Nat’l Assoc. et al. v. 115 Owner LLC et al., Case No. 20 Civ. 2157
         Request for Adjournment of Settlement Conference

Dear Judge Gorenstein:

       We are counsel for Borrower Defendants1 in the above-referenced action. Pursuant to the
Court’s Individual Rule I.F., we submit this letter motion seeking to adjourn until Thursday,
September 2, 2021 at 10:00 a.m. the settlement conference in this matter currently scheduled for
Tuesday, August 17, 2021 at 2:30 p.m. (ECF No. 79.)

        In accord with the Court’s Individual Rule I.F., counsel for both parties contacted Chambers
yesterday to request an adjournment of the conference until September 17, 2021 in order to
accommodate the settlement activities discussed in a conference with Judge Furman on July 28.
Shortly thereafter, your Law Clerk contacted the undersigned to advise that the conference needed to
proceed prior to September 8, 2021. Accordingly, I confirmed with your Law Clerk the Court’s
availability for Thursday, September 2, 2021 at 10:00 a.m.. Plaintiff2 has consented to the change in
date for the settlement conference and Plaintiff’s counsel has confirmed their and their client’s
availability for this proposed alternative date and time.

1
    “Borrower Defendants” collectively refers to 115 Owner LLC; 191 Owner LLC; 621 Owner LLC; 74-
    01 Owner LLC; 245-02 Owner LLC; 90-55 Owner LLC; 90-59 Owner LLC; 1160 Owner LLC; and 49
    Owner LLC; The Robin Eshaghpour Revocable Trust; and Robin Eshaghpour.
2
    “Plaintiff” refers to Wilmington Trust, National Association, as Trustee for the Benefit of the Registered
    Holders of Benchmark, 2018-B5 Mortgage Trust, Commercial Mortgage Pass-Through Certificates,
    Series 2018-B5.


4849-5357-1060
            Case 1:20-cv-02157-JMF Document 80
                                            81 Filed 07/30/21 Page 2 of 2

The Honorable Gabriel W. Gorenstein
July 30, 2021
Page 2


         Thank you for your consideration of this letter motion.

                                        Respectfully submitted,

                                        Michael S. Gordon

                                        Michael S. Gordon
cc:      All Counsel of Record


      &RQIHUHQFHDGMRXUQHGWR6HSWHPEHUDWDP6XEPLVVLRQVGXH$XJXVW
      

      6R2UGHU




       -XO\




4849-5357-1060
